This is an original action in which the same questions of law are presented as in State ex rel. Watson v. Pigg, Judge, ante
p. 23, 46 N.E.2d 232, this day decided with *Page 705 
opinion. The same order is made as to substitution of the Honorable Walter F. Wood, Judge of the Sullivan Circuit Court, as respondent in place of Judge Pigg, whose term has expired. The relator herein and Clarence "Lib" McClure were candidates for the office of commissioner of Sullivan County for the 1st District. The same surety executed the undertaking filed in the two recount proceedings. It is shown herein by supplemental complaint that another proceeding for recount is pending in the same court in which Harold Neal is plaintiff and Lawrence "Brownie" Huff is defendant, which proceeding was filed prior to the filing of relator Davidson's petition for a recount, and we are asked by the prayer of the supplemental petition that the respondent be mandated to consolidate relator's cause with that of Neal v.Huff. We think that the mandate in the opinion in State exrel. Watson v. Pigg is sufficient. Accordingly, on the authority of said case, the petition for writ of mandate is granted and the incumbent judge is ordered to reinstate relator's petition, approve the undertaking and take such other steps as are required by the statute under the issues presented by the petition.
NOTE. — Reported in 46 N.E.2d 237.